Citation Nr: 0813898	
Decision Date: 04/28/08    Archive Date: 05/08/08

DOCKET NO.  04-22 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The veteran served on active duty from September 9, 1974, to 
December 24, 1974.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a March 2004 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Winston-Salem, North Carolina, 
(hereinafter RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a complete transcript from the May 2007 
hearing before the undersigned could not be obtained due to 
several inaudibles.  The veteran was informed of this fact in 
March 2008, and he responded that he desired another hearing 
before a Veterans Law Judge at the RO.  Accordingly, the case 
is REMANDED for the following action:

The veteran is to be scheduled for a 
hearing at the RO before a Veterans Law 
Judge.  He should be notified of the 
date, time, and location of the 
hearing.  After the veteran has been 
afforded the requested hearing, or in 
the event that he withdraws his hearing 
request or fails to appear, the case 
should be returned to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

